 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    George Austin,                                    No. 2:20-cv-0216 KJM DB PS
12                        Plaintiff,
13            v.                                        ORDER
14    Gabrielle Tetrault, et al.,
15                        Defendants.
16

17           Plaintiff is proceeding in this action pro se. The matter was referred to a United States

18   Magistrate Judge as provided by Local Rule 302(c)(21).

19           On March 24, 2021, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within thirty days after service of the findings and

22   recommendations. The thirty-day period has expired, and plaintiff has not filed any objections to

23   the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                        1
 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3             Accordingly, IT IS HEREBY ORDERED that:
 4             1. The findings and recommendations filed March 24, 2021 (ECF No. 24) are adopted in
 5   full;
 6             2. Plaintiff’s January 29, 2020 application to proceed in forma pauperis (ECF No. 2) is
 7   denied;
 8             3. Plaintiff’s September 14, 2020 second amended complaint (ECF No. 13) is dismissed
 9   without further leave to amend; and
10             4. This action is closed.
11   DATED: June 24, 2021.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
